Pending hearing on the merits of the appeal, the State of Vermont, its servants and agents, are enjoined from proceeding with Project FF019-3(11) in the Town of Middlebury, said injunction to continue until further order of Court. Hearing on the merits of the appeal will be held at 10:00 a.m. on April 19, 1979. Plaintiffs are to furnish the State of Vermont a copy of their brief not later than April 12, 1979, and the State of Vermont is to furnish the plaintiffs a copy of its brief not later than April 18, 1979. Leave is granted to the Ad Hoe Citizens Committee to file a brief as provided by V.R.A.P. 29.